DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metius et al. (US 2014/0053686 A1) in view of either Sethna et al. (US 2012/0085232 A1) or CA 2698007 
Metius discloses a direct reduction process for producing direct-reduced iron (paragraph
[0002]) which comprises:
- providing a gaseous stream comprising methane and nitrogen
(paragraph [0019]; figure 3: a natural gas feed 348 is charged to the furnace. Methane and nitrogen are part of the composition of natural gas)
- contacting a gaseous reducing stream with iron ore under conditions sufficient to
form direct-reduced iron (paragraph [0019]; figure 3: natural gas is contacted with iron
ore by injection through line 348 and then reduces iron oxide by circulating in the
shaft furnace).
	Metius does not teach a step for separating nitrogen from the natural gas to form a gas reducing stream comprising less than 10 mol. % nitrogen and greater than 80 mol. % methane. 
	Sethna discloses a process for removing contaminates (e.g., N2) from natural gas. See abstract; paragraph [0002]; claim 1.  
The CA reference also discloses a method to remove nitrogen from natural gas (page 5 - page 6) to provide a gas product stream contained less than 6 mol % N2 and greater than 94 mol % methane by utilizing membrane/cryogenic distillation method (see abstract). The separated N2 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Metius by removing nitrogen from natural gas suggested by either Sethna or the CA reference because Nitrogen is a non-reducing element and is a contaminant. Also, it is known that burning nitrogen would result in producing NOx which contributes to acid rain and the formation of ground-level ozone that can damage ecosystems (animal and plant life). Therefore, it is necessary to remove nitrogen from natural gas. 
Regarding claims 2 to 4, Metius does not disclose the re-uses of energy from issue from the reduction step of iron ore as claimed. However, re-use energy to conserve energy is within the level of one of skill in the art (figure 3, energy re-used in heat exchanger 334). 
Regarding claim 5 and 6, see the CA reference above.  
Regarding claims 7, 17-20 Metius does not disclose producing iron steel from the direct reduced iron. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Metius by producing iron steel from reduced iron as claimed because it known that iron steel comprised iron therefore using the direct reduced iron to make iron steel is within the level of one of skill in the art. 

Regarding claims 9, 10, 11 and 16, see the CA reference above. 
Regarding claim 12, Metius does not disclose a step of generating heat from combusting the N2 containing stream. However, utilizing waste or residue gases for energy production is within the level of one of skilled in the art to conserve energy. 
Claim 13, Metius discloses heating the stream before contacting the iron oxide (figure 3, heat exchanger 334). The heating process to be used is within level of one of skill in the art. 
Regarding claims 14, Metius discloses that the gaseous stream is natural gas
(paragraph [0002]). 
Regarding claim 15, Metius does not teach the composition of the natural gas as claimed. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Metius/CA/Sethna by utilizing a gas stream having composition as claimed because one of skill in the art would use any natural gas including the claimed natural with expectation that such natural gas would provide an effective reducing gas stream. 

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771